Citation Nr: 0717177	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from February 1943 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claim for TDIU.

The veteran's representative filed a motion to advance his 
appeal 
on the Board's docket in May 2007.  The request was granted 
the same month.


FINDINGS OF FACT

1.  The veteran is service-connected for PTSD, rated at 70 
percent disabling, and for residuals, shrapnel wound, left 
shoulder, rated at 30 percent disabling, for a combined 
evaluation of 80 percent.  

2.  The veteran has indicated that he completed two years of 
high school, has experience as an assemblyman, and last 
worked in November 1974.  

3.  The veteran's service connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated May 2004.  The RO 
essentially informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to send any pertinent evidence in his possession.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records (SMRs), a report of 
separation, VA medical treatment records, VA examinations, 
and statements from the veteran.  VA treatment records from 
Florida, dated March 2005, noted that the veteran spends 
summers in the north.  Similarly, a November 2002 Florida VA 
treatment record noted that the veteran was being followed by 
VA in North Hampton, Massachusetts.  While the Board notes 
the claims file only contains medical records from Florida 
VA, the Board finds that there is sufficient evidence in the 
record upon which to make a decision, and neither the veteran 
nor his representative has identified any additional records 
that would contain information pertinent to the current TDIU 
claim.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 0.1102 
(2006) (harmless error).

Analysis

Entitlement to a TDIU rating due to service-connected 
disabilities requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For purposes of determining the above 
ratings, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. § 4.16(a)(2).  

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities. Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran has been granted a 70 percent 
disability rating for PTSD and a 30 percent rating for 
residuals, shrapnel wound, left shoulder.  Thus, he meets the 
schedular requirements for consideration for a TDIU rating.  
38 C.F.R. § 4.16.  The remaining issue is whether his 
service-connected disabilities prohibit him from sustaining 
gainful employment, such that a TDIU rating may be assigned.

The veteran has asserted that he is unable to work because of 
his left shoulder and PTSD disabilities.  In his April 2004 
claim for TDIU, the veteran indicated that he 
completed two years of high school and had worked as an 
assemblyman.  On an August 2003 request for information form, 
the veteran indicated that he was employed from July 1941 to 
November 1974.  

VA outpatient clinic reports dated from 2003 to 2005 reflect 
treatment primarily for nonservice-connected disability, 
including residuals of a recent motor vehicle accident and 
the veteran's cardiovascular disease.  He was treated for 
sleeping problems with medication and a goal to decrease his 
anxiety and hypervigilance.  

The veteran was afforded a VA examination in June 2004. In 
his report on the veteran's left shoulder, the VA physician 
noted that the veteran was shot in the left shoulder during 
combat.  The VA physician stated that the veteran has pain 
with Hawkins impingement sign and he has tenderness to 
palpation over the left acromioclavicular joint.  He also has 
tenderness over the shrapnel wound and extending along the 
superior border of the trapezius, up into his neck.  The 
veteran was found to have a "moderate functional disability 
at this point, since he is not able to do much of anything 
with lifting or over-the-head activities."

In his June 2004 report on the veteran's PTSD, the examining 
physician noted that the veteran once owned a tool company 
but has not worked in 20 years.  He has been surviving on 
stocks and investments.  The report noted the veteran's 
medical history: cardiomyopathy, chronic kidney failure, 
coronary artery disease, atrial fibrillation and 
hypertension.  As to the veteran's mental status, the report 
stated that the veteran had no impairment of thought process 
or communication , and there was no evidence of delusions or 
hallucinations.  The report also noted that there was no 
inappropriate behavior, but the veteran did appear slightly 
anxious with some hyperarousal.  

The examining physician found that the overall severity of 
the veteran's PTSD "seems slightly worse, as evidenced by 
outpatient treatment being more aggressive in nature, and per 
patient report."  The psychiatrist assigned a Global 
Assessment of Functioning (hereinafter GAF) score of 50 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter referred to as DSM-IV), a GAF score of 41 to 50 
is indicative of some serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
See 38 C.F.R. § 4.125 (2006)].  While the veteran has a GAF 
score of 50, the VA physician attributed the veteran's 
unemployability to his non service-related disabilities.  

Based upon the evidence, the Board finds that the veteran's 
service-connected disabilities do not preclude him from 
securing and following a substantially gainful occupation.  
In reaching its decision, the Board has relied upon the June 
2004 opinion of the VA medical examiner attributing the 
veteran's unemployability to his non service-connected 
disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  
This opinion is supported by the overall record, including 
outpatient clinic reports reflecting treatment primarily for 
nonservice-connected physical maladies.  It is also 
consistent with the findings from the January 2002 VA 
examination report, which reflects serious social impairment 
caused by PTSD, but no discernable occupational impairment.  
In addition, there has been no showing that veteran would be 
unable to work in a job that he is capable of performing (in 
light of his education and experience) due solely to his 
service-connected disabilities.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


